UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2490



ROMERIL APPRAISAL GROUP, INCORPORATED; JEAN
ROMERIL,

                                           Plaintiffs - Appellants,

          versus


STEVENS REAL ESTATE, INCORPORATED, d/b/a Cold-
well Banker Stevens Realtors; ANTHONY GIGLIO;
DANIEL BOWES; LISA YARNELL-KRAUSS,

                                            Defendants - Appellees,

          and


PRINCE WILLIAM ASSOCIATION OF REALTORS, INCOR-
PORATED; THOMAS MORCOM; WILLARD GALBRAITH,

                                                         Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-00-627-A)


Submitted:   July 31, 2001             Decided:   September 10, 2001


Before WILKINS and MICHAEL, Circuit Judges, and Irene M. KEELEY,
Chief United States District Judge for the Northern District of
West Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.
Thomas O. Mason, Rachel L. Smith, WILLIAMS, MULLEN, CLARK &
DOBBINS, McLean, Virginia; James S. DelSordo, Manassas, Virginia,
for Appellants.   Douglas M. Coleman, David S. Panzer, CARTER &
COLEMAN, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Romeril Appraisal Group Inc. and Jean Romeril appeal the dis-

trict court’s orders dismissing their civil action pursuant to Fed.

R. Civ. P. 12(b)(6), denying their Motion to Reconsider filed

pursuant to Fed. R. Civ. P. 59(e), and denying their Motion for

Leave to Amend filed in conjunction with the Motion to Reconsider.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Romeril Appraisal Group, Inc. v. Stevens

Real Estate, Inc., No. CA-00-627-A (E.D. Va. Oct. 12, 2000).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                 2